FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT This Fifth Amendment to Amended and Restated Revolving Credit Agreement (this “Amendment”) is entered into as of June 17, 2009, by and among the financial institutions from time to time signatory to the Credit Agreement (as defined below) (individually a “Lender,” and any and all such financial institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”), Arranger, Syndication Agent and Documentation Agent, and Rackspace US, Inc., a Delaware corporation (“Borrower”). RECITALS Borrower, Agent and the Lenders are parties to that certain Amended and Restated Revolving Credit Agreement dated as of August 31, 2007, as amended from time to time (the “Credit Agreement”).The parties desire to amend the Credit Agreement in accordance with the terms of this Amendment. NOW, THEREFORE, the parties agree as follows: 1.The following defined terms in Section 1.1 of the Credit Agreement are hereby added or amended and restated in their entirety to read as follows: ““Advance(s)” shall mean, as the context may indicate, a borrowing requested by the Borrower, and made by the Revolving Credit Lenders under Section 2.1 hereof or the Swing Line Lender under Section 2.5 hereof, including without limitation any readvance, refunding or conversion of such borrowing pursuant to Section 2.3 or 2.5 hereof, and any advance deemed to have been made in respect of a Letter of Credit under Section 3.6(a) hereof, and shall include, as applicable, a Eurodollar-based Advance, a Eurocurrency-based Advance and a Base Rate Advance.” ““Agent’s Correspondent” shall mean for Eurodollar-based Advances or Eurocurrency-based Advances, Agent’s Grand Cayman Branch (or for the account of said branch office, at Agent’s main office in Detroit, Michigan, United States).” ““Alternate Currency” shall mean, subject to availability and the terms and conditions of this Agreement, (a) Euros, (b) Pounds Sterling and (c) any other freely convertible foreign currency which Borrower requests the Agent to include as an Alternate Currency hereunder and which is agreed to in writing by Agent and each of the Revolving Credit Lenders.” ““Alternate Currency Advance” shall mean any Advance that is denominated in an Alternate Currency.” ““Alternate Currency Sublimit” shall mean a sublimit under the Revolving Credit for Alternate Currency Advances in an aggregate amount equal to Seventy Five Million Dollars ($75,000,000).” ““Applicable Interest Rate” shall mean, (i) with respect to each Revolving Credit Advance which is not an Alternate Currency Advance, the Eurodollar-based Rate or the Base Rate, as selected by the Borrower from time to time, (ii) with respect to each Alternate Currency Advance, the Eurocurrency-based Rate; and (iii) with respect to each Swing Line Advance, the Base Rate; in each case subject to the terms and conditions of this Agreement.” ““Base Rate” shall mean, for any day, a rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) which is equal to sum of (i) the Applicable Margin plus (ii) the greatest of (a)the Prime Rate in effect on such day; (b)the Federal Funds Effective Rate in effect on such day plus 1.00%; and (c) subject to Sections 11.3 and 11.4 hereof, the Floating LIBOR Rate for such day plus 1.00%.Any change in the Base Rate due to a change in any interest rate provided for herein shall be effective as of the opening of business on the effective date of such change.” - 1 - ““Business Day” shall mean any day other than a Saturday or a Sunday on which commercial banks are open for domestic and international business (including dealings in foreign exchange) in Austin, Texas and New York, New York, and in the case of a Business Day which relates to a Eurodollar-based Advance or Eurocurrency-based Advance, on which dealings are carried on in the London interbank eurodollar market.” ““Dollar Amount” shall mean (i) with respect to each Revolving Credit Advance, Swing Line Advance or Letter of Credit made, issued or carried (or to be made, issued or carried) in Dollars, the principal amount thereof and (ii) with respect to each Alternate Currency Advance made, issued or carried (or to be made, issued or carried) in an Alternate Currency, the amount of Dollars which is equivalent to the principal amount of such Alternate Currency Advance at the most favorable spot exchange rate reasonably determined by Agent to be available to it for the sale of Dollars for such Alternate Currency at approximately 11:00 A.M. (Detroit time) two (2) Business Days before such Alternate Currency Advance is made (or to be made) or the outstanding amount of such Alternate Currency Advance is being determined, as such Dollar Amount may be adjusted from time to time pursuant to Section 2.12 hereof.When used with respect to any Alternate Currency Advance being repaid or remaining outstanding at any time or with respect to any other sum expressed in an Alternate Currency, “Dollar Amount” shall mean the amount of Dollars which is equivalent to the principal amount of such Alternate Currency Advance, or the amount so expressed in such Alternate Currency, at the most favorable spot exchange rate reasonably determined by Agent to be available to it for the sale of such Alternate Currency for Dollars at the relevant time. Alternate Currency amounts of Advances made, carried or expressed in Dollars (to the extent used herein) shall be determined by Agent in a manner consistent herewith.” ““EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on European Union.” ““EMU Legislation” shall mean legislative measures of the European Council (including European Council regulations) for the introduction of, changeover to or operation of a single or unified European currency (whether known as the Euro or otherwise), being in part, the implementation of the third stage of
